PHOENIX REALTY, INC. 245 PARK AVE, 39TH FL NEW YORK, NY 10167 November 23, 2016 Via Email: Collingsn@sec.gov Ms. Nicole Collings United States Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Phoenix Realty, Inc. Request for Qualification Offering Statement on Form 1-A Filed on October 18, 2016 Dear Ms. Collins: Phoenix Realty, Inc. hereby withdraws the Request for Qualification filed on November 21, 2016 and November 22, 2016 respectively. Pursuant to Rule 252(e) promulgated under the Securities Act of 1933, as amended (the “Act”), Phoenix Realty, Inc. hereby requests that the Securities and Exchange Commission (the “Commission”) issue a qualification order for the above referenced Offering Statement on Form 1-A, so that it may be qualified on Tuesday, November 29, 2016 or as soon as practicable. The Company respectfully informs the Staff that no participant is required to clear its arrangements with FINRA. The Company is aware of its responsibilities under the Act, as they relate to this offering of securities.
